Citation Nr: 1636994	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which, in pertinent part, granted service connection for bilateral sensorineural hearing loss and awarded a noncompensable rating.

The Board remanded this case for additional development in December 2015.  The case is now returned for appellate review. 

The Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the newly submitted evidence.


FINDINGS OF FACT

1.  The objective findings correspond to no more than a 0 percent rating for bilateral hearing loss.

2.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the hearing loss, contemplated by the current rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the original service connection claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  The appeal for a higher rating for bilateral hearing loss is a downstream issue in that it arose following the initial grant of service connection and additional notice is not required.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records. 

The Veteran underwent VA examinations in July 2012 and February 2016.  The July 2012 and February 2016 examinations include objective findings necessary for rating purposes and collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 

The Veteran has argued in an April 2016 statement that his hearing evaluation in February 2016 did not adequately portray the severity of his condition, and did not reflect the severity of his condition in normal, daily life.  To the extent to which the Veteran argues that the examination is not adequate, the Board notes that the applicable regulations set forth the type and manner of testing required and specifically indicate speech discrimination tests be conducted in a controlled setting (not under "real world" conditions), and the rating of hearing loss disability involves the mechanical application of the rating schedule.  The Veteran has not argued that the examination was otherwise inadequate.  The testing method is appropriate.  See Martinak, supra.

As noted in the introduction, the increased evaluation issue for hearing loss has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's hearing loss would not warrant a rating higher than 0 percent.  

The Veteran underwent a VA audiology examination July 2012.  The Veteran reported difficulty understanding job assignments.  He also had trouble communicating with his co-workers, and was concerned that he might not hear warning devices at his place of employment.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
75
80
65
LEFT
40
65
70
75
63

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

Considering the results of the July 2012 examination under Table VI, the Veteran had level III hearing on both sides.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral III is assigned for both ears, which corresponds to a 0 percent evaluation. 

A March 2012 medical statement from a private audiologist notes that the Veteran had a gradual decline of hearing over the years.  It also was noted that his audiometric evaluation showed evidence of symmetric mild to severe sensorineural hearing loss with mild difficulty of speech discrimination.  An audiogram also was included.  

As it is unclear whether the Maryland CNC was utilized by the private audiologist, the private audiogram is not sufficient for rating purposes.  See 38 C.F.R. § 4.85 (an examination for hearing impairment must include a controlled speech discrimination test).  

The Veteran underwent another VA audiology examination February 2016.  The Veteran reported that without his hearing aids he had difficulty hearing in most listening situations.  He also noted that he had to ask people to repeat themselves.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
70
75
64
LEFT
45
60
65
70
60

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

Considering the results of the February 2016 examination under Table VI, the Veteran had level II hearing on both sides.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral II is assigned for both ears, which corresponds to a 0 percent evaluation.

The Veteran underwent the most recent audiology examination in March 2016.  While this was a private audiology examination, the report notes that Maryland CNC testing was used, which makes it adequate for rating purposes.  On audiometric examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
70
80
65
LEFT
50
70
75
80
69

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

Considering the results of the March 2016 examination under Table VI, the Veteran had level III hearing on the right side and level II hearing on the left side.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral III is assigned for the right ear and Roman numeral II for the left ear, which corresponds to a 0 percent evaluation. 

In reviewing the evidence, there is no basis for assigning a compensable rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 0 percent is not warranted for bilateral hearing loss.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.



III.  Extraschedular Rating

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has trouble communicating with his co-workers, and was concerned that he might not hear warning devices at his place of employment.  He also mentioned that he always had to ask people to repeat themselves and had difficulties in most listening situations.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing in all listening situations, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization due to hearing loss.  As for marked interference with employment, while the Veteran has stated that he has trouble communicating with his co-workers, and was concerned that he might not hear warning devices at his place of employment, he did not report that he had to miss work because of his hearing loss, or that he did, in fact, fail to hear a safety instruction, as noted.  There is no evidence that this hearing loss has markedly interfered with his employment during the course of the appeal.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 0 percent rating assigned for the Veteran's hearing loss is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


